DISMISS; and Opinion Filed July 5, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00390-CV

                          SARAH HAWKINS, Appellant
                                    V.
                 THE HOUSING AUTHORITY OF MCKINNEY, Appellee

                       On Appeal from the County Court at Law No. 5
                                   Collin County, Texas
                           Trial Court Cause No. 005-00584-2018

                             MEMORANDUM OPINION
                        Before Justices Lang-Miers, Evans, and Schenck
                                  Opinion by Justice Schenck
       The filing fee and clerk’s record in this case are past due. By postcard dated April 6, 2018,

we notified appellant the $205 filing fee was due. We directed appellant to remit the filing fee

within ten days and expressly cautioned appellant that failure to do so would result in dismissal of

the appeal. By letter dated May 25, 2018, we informed appellant the clerk’s record had not been

filed because appellant had not paid for the clerk’s record. We directed appellant to provide

verification of payment or arrangements to pay for the clerk’s record or to provide written

documentation appellant had been found entitled to proceed without payment of costs within ten

days. We cautioned appellant that failure to do so would result in the dismissal of this appeal

without further notice. To date, appellant has not paid the filing fee, provided the required

documentation, or otherwise corresponded with the Court regarding the status of this appeal.
      Accordingly, we dismiss this appeal. See TEX. R. APP. P. 37.3(b); 42.3(b), (c).




                                                /David J. Schenck/
                                                DAVID J. SCHENCK
                                                JUSTICE



180390F.P05




                                             –2–
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

 SARAH HAWKINS, Appellant                            On Appeal from the County Court at Law
                                                     No. 5, Collin County, Texas
 No. 05-18-00390-CV         V.                       Trial Court Cause No. 005-00584-2018.
                                                     Opinion delivered by Justice Schenck.
 THE HOUSING AUTHORITY OF                            Justices Lang-Miers and Evans
 MCKINNEY, Appellee                                  participating.

       In accordance with this Court’s opinion of this date, this appeal is DISMISSED.

        It is ORDERED that appellee THE HOUSING AUTHORITY OF MCKINNEY recover
its costs of this appeal from appellant SARAH HAWKINS.


Judgment entered this 5th day of July, 2018.




                                               –3–